COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ali Yazdchi v. Makansam Inc d/b/a Ideal Towing

Appellate case number:    01-20-00008-CV

Trial court case number: 1133779

Trial court:              County Civil Court at Law No. 3 of Harris County

        The Court dismissed this appeal by opinion dated March 12, 2020 because appellant has
been adjudicated a vexatious litigant and the appeal was not from a prefiling order or one approved
by the local administrative judge. Although appellant had not yet filed a motion for rehearing, he
filed and was granted three extensions before he filed a notice claiming that he had obtained
permission to appeal. On August 25, 2020, this Court issued an order abating the appeal and
requesting a supplemental clerk’s record containing the order granting appellant permission to
appeal. On September 15, 2020, a supplemental clerk’s record was filed containing an order
granting appellant permission to appeal.
        The Court, on its own motion, reinstates this appeal on the active docket, withdraws the
opinion and judgment of March 12, 2020, and sets the reporter’s record due 30 days from the
date of this order. The clerk’s record contains multiple statements of inability to afford payment
of costs on appeal. The record contains no written order overruling appellant’s claim of inability.
See TEX. R. CIV. P. 145(a) (party who files statement of inability cannot be required to pay costs
unless trial court signs written order as provided by the rule).
        Accordingly, the Clerk of this Court shall designate appellant as indigent and the record
shall be filed at no cost to appellant.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly________________________
                    Acting individually  Acting for the Court

Panel includes Chief Justice Radack and Justices Kelly and Goodman.

Date: ___December 14, 2021____